DETAILED CORRESPONDENCE
This Office action is in response to the response received August 29, 2022.
All new discussion and arguments are in bold text.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al (2017/0271203) and (KISHIOKA (2009/0117493).
The claimed invention now recites the following:

    PNG
    media_image1.png
    203
    634
    media_image1.png
    Greyscale

LIU et al report a semiconductor device and method of making wherein the photoresist layer is coated over a seed layer (titanium) as reported in paragraphs [0022] and [0023] and Fig. 1, see below:

    PNG
    media_image2.png
    472
    420
    media_image2.png
    Greyscale

Further, Fig 6 exemplifies a photomask with a photomask layer 609 which can include a series of layers to include an anti-reflective coating as seen in paragraph [0068], shown here:

    PNG
    media_image3.png
    345
    423
    media_image3.png
    Greyscale

KISHIOKA et al report an anti-reflective coating for semiconductor devices which comprise an isocyanuric acid, a photoacid generator and a crosslinking compound along with a polymer component having a crosslinking substituent as seen in paragraph [0051].  Thus, the coating of KISHIOKA et al’s antireflective composition would essentially also be a photoresist that is called an antireflective composition (ARC) in KISHIOKA et al.   This ARC would be patterned like a photoresist at the time any overcoated photoresist is exposed and patterned to form an image.  And the composition of KISHIOKA et al would be forming an antireflective layer while the photoresist is on the substrate, because the KISHIOKA et al ARC can be essentially seen as a photoresist composition due to the presence of the same and known components that go into a photoresist.
The photoacid generators are disclosed in paragraphs [0037] to [0043], shown here:

    PNG
    media_image4.png
    206
    402
    media_image4.png
    Greyscale

The crosslinking compound is found starting in paragraph [0044], shown below:

    PNG
    media_image5.png
    201
    418
    media_image5.png
    Greyscale

Applicants are further directed to paragraph [0059] for an adhesive agent which include 2-mercaptobenzimidazole, see below:

    PNG
    media_image6.png
    294
    413
    media_image6.png
    Greyscale

With respect to claims 8 and 21, the coating of the ARC of KISHIOKA et al would inherently react with a substrate due to the presence of the adhesive agent reported in paragraph [0059], such as 2-mercaptobenzothiazole.  And when the photoresist overlayer is patterned and developed, the ARC would undergo the same pattern and development due to the same photoresist components being in the KISHIOKA et al ARC composition.  Claim 21 is met by the selection of 2-mercaptobenzothiazole as the adhesive agent, wherein the properties and the compounds its are inseparable, thus the claimed sulfur would bond to the substrate.
            It would have been prima facie obvious to one of ordinary skill in the art of photosensitive composition to use the anti-reflective layer of KISHIOKA et al in the method of LIU et al as the semiconductor process calls for a photomask layer having a series of layer to include anti-reflective coating (which can be defined as a photoresist composition) and formed a patterned image when the photoresist is imaged and developed on the substrate with the reasonable expectation of having a stacked and bonded semiconductor device manufacturing methods that are improved. .  
In other words, the ARC of KISHIOKA et al is seen as a photoresist composition with antireflective components/molecules, wherein the 2-mercaptobenzothiazole adhesive agent reported in paragraph [0059] is the antireflective molecule and an ARC is in between the photoresist and the substrate and when dried.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PAVELCHEK et al (5939236) report an antireflective coating comprising a photoacid, a resin and a crosslinking agent which can essentially be defined as a photoresist composition.  Thus, the coating of PAVELCHEK et al’s composition would essentially be a method of coating a photoresist which is patterned at the time any overcoated photoresist is exposed and patterned to form an image.
SINTA et al (5,886,102) disclose an antireflective composition comprising a crosslinker and a thermal acid generator along with photoacid generators (col. 11, lines 24-38) making the composition essentially a photoresist composition as well.  Any pattern formation of an overcoated photoresist reported in SINTA et al would also pattern a latent image in the antireflective composition.  Thus, the claimed   semiconductor device and method having a photoresist over a conductive material.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J. Chu
December 2, 2022